IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DESMOND CORDELL WOODSON,
Petitioner,

Vv. Civil Action No. 3:19cv899 (DJN)

HAROLD CLARKE,
Respondent.

MEMORANDUM OPINION

This matter comes before the Court on its own initiative. On December 4, 2019, Petitioner
Desmond Cordell Woodson (“Petitioner”), proceeding pro se, submitted a Petition for a Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) By Memorandum Order entered on
December 12, 2019, the Court directed Petitioner to complete and return, within fifteen days of
the date of entry thereof, an affidavit in support of his request to proceed in forma pauperis or pay
the $5.00 filing fee. (ECF No. 2.) More than fifteen (15) days have passed and Petitioner has not
returned the required in forma pauperis affidavit.

Petitioner has failed to pay the assessed fee or adequately explain any special circumstances
warranting excuse from payment. Accordingly, the petition will be hereby DISMISSED
WITHOUT PREJUDICE. A certificate of appealability will be hereby DENIED.

Let the Clerk file a copy of this Memorandum Opinion electronically, notify all counsel

/s/ LM

David J. Novak ,
United States District Judge

of record, and send a copy to Petitioner at his address of record.

Richmond, Virginia
Date: January 24. 2020
